Citation Nr: 1203666	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for chronic headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that denied service connection for bilateral hearing loss and for chronic headaches.

During the course of the appeal the RO granted service connection for left-ear hearing loss.  The issue of entitlement to service connection for right-ear hearing loss remains active on appeal.

In March 2011 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Right ear sensorineural hearing loss did not become manifest during service or to a compensable degree within the first year after discharge from service and is not etiologically related to service.

2.  A disability manifested by chronic headaches is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or aggravated by active service and sensorineural right ear hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  A disability manifested by headaches was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2004 and February 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran prior to issuance of the rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was examined by VA and was afforded a personal hearing before the Board.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley, 5 Vet. App. 155, 159.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service treatment records (STRs) include a self-reported Report of Medical History executed by the Veteran in June 1972 in conjunction with his pre-enlistment physical in which he reported history of frequent or severe headaches; the examiner endorsed "minor" headaches.  The accompanying Report of Medical History at the time of enlistment shows clinical evaluation of all physical systems, including hearing and neurological, as normal.  During service the Veteran was treated for headaches in July 1973 and December 1973.  In February 1974 he complained of right ear pain and hearing loss after sticking himself in the ear with a cotton swab, but his hearing was normal after wax was flushed from the ear; audiometric scores from the right ear taken at that time appear to be consistent with his scores on the enlistment physical.  The Veteran had a separation physical examination in March 1974 in which neurologic examination was normal and in which there is no indication of hearing loss or headache complaints.

In his claim for service connection the Veteran asserted hearing loss due to acoustic trauma (jet engine noises and other loud noises aboard an aircraft carrier) and headaches as due to a fall aboard ship.

The Veteran's spouse submitted a statement in February 2009 asserting that she had known the Veteran since high school and had observed the Veteran to be hard of hearing after his return from active service.  The Veteran also suffered from severe migraines.  Both the hearing disorder and the headaches appeared to be increasing in severity over time.

The Veteran had a VA neurological examination in January 2009, performed by a physician who reviewed the claims file.  The Veteran reported severe headaches since 1987 and progressively worse since then.  The examiner performed a neurological examination of the Veteran and noted clinical observations in detail, including X-rays of the skull that were normal studies.  The examiner diagnosed tension headaches and stated an opinion that the current headache disorder was not due to exposure to acoustic trauma in service.

The Veteran had a VA audiological evaluation in February 2009, performed by an audiologist who reviewed the claims file to include the audiometric tests associated with the STRs.  The Veteran complained of current bilateral hearing loss.  The Veteran reported acoustic trauma during service as a hydraulic mechanic aboard an aircraft carrier, and also reported post-service noise exposure working for an automobile manufacturer.  The audiologist performed an audiometric evaluation and diagnosed right ear normal hearing at 500-2000 Hertz sloping to mild sensorineural hearing loss (SNHL) at 3000-4000 Hertz.  The audiologist stated, based on comparison of the in-service audiometric scores at enlistment and immediately prior to discharge, that the Veteran's right-side current SNHL was not due to noise exposure in service.  Because there were no in-service audiometric scores for the left ear other than at the time of the Veteran's enlistment, the audiologist was unable to render an opinion regarding the left ear.

In February 2009 the Veteran wrote to his Congressman complaining of VA's denial of his claims for service connection for hearing loss and headaches.  He stated that both problems began in 1974 or 1975 after he returned from active duty.

The Veteran presented to the VA primary care clinic (PCC) in May 2009 complaining of headaches, reportedly ongoing for 30 years.  Clinical examination was grossly normal, and the clinical impression was headaches possibly as a component of medication overuse.  Similarly, the Veteran presented to the VA mental health clinic (MHC) the same month complaining of a 30+ year history of chronic, debilitating headaches with associated depression.

The Veteran presented again to the VA PCC in June 2009 complaining of chronic headaches for 15 years, although in prior medical history the examiner noted chronic migraines for 30 years.  Clinical evaluation was grossly normal, and the clinician ordered computed tomography (CT) scan of the head.

The file contains a VA admissions consult in October 2009 in which a VA physician stated the Veteran's current headaches sounded like vascular-type headaches, probably of the types of cephalgia that included cluster headaches, paroxysmal hemicrania, short-lasting unilateral neuralgiform headache with conjunctival injection and tearing (SUNCT) syndrome and hemicranias continua.  Common to all these disorders is head pain in the distribution of the trigeminal nerve with cranial autonomic reaction; secondary causes had been excluded by magnetic resonance imaging (MRI).  The physician did not otherwise cite an opinion regarding the etiology of the Veteran's headaches.

The Veteran had another VA neurological examination in November 2009, again performed by a physician who reviewed the claims file.  The Veteran stated he believed he began having headaches during service.  Following discharge from service he continued to be plagued by headaches.  Clinical neurological examination was grossly normal, and the examiner noted that CT scan in July 2009 and magnetic resonance imaging (MRI) of the brain in September 2009 had been unremarkable.  The examiner diagnosed chronic vascular headaches and stated an opinion that the disorder was not likely due to service.   The examiner noted as rationale that although there was clear reference in post-service-medical records of subjective headaches for 30 years or more there was no documentation of clinically symptomatic headaches during active service.  Although the Veteran reported "frequent of severe headaches" prior to service there were no records of this complaint during service, and at the time of separation from service the examiner noted head and eyes as "normal."  Further, the gap in treatment and lack of available medical records between separation from service in March 1974 and initiation of VA care in May 2009 led the examiner to conclude there was insufficient clinical evidence to support service connection.

The Veteran also had another VA audiological evaluation in November 2009; on this occasion the audiologist did not have the claims file for review.  The Veteran reported in-service noise exposure from being a hydraulic mechanic on an aircraft carrier and by dummy bombs during exercise in Nevada.  After service the Veteran had noise exposure from working for an automobile manufacturer for 34 years and from working as a janitor and working in a meat processing company.  The Veteran denied any history of familial hearing loss, chronic ear infections or ear surgery.  Physical examination showed some cerumen in the ears but it was not occluding.  The Veteran was noted to be non-cooperative in audiological testing and the results were consequently not reported because the audiologist deemed the scores to be unreliable for rating purposes.       

The Veteran testified before the Board in March 2011 that during the most recent VA audiological evaluation the testing equipment was malfunctioning, but his nonservice-connected right ear hearing loss is just as bad as his service-connected left ear hearing loss and therefore should also be service-connected.  In regard to  headaches, the Veteran testified that during service he fell down a ladder aboard ship and hit his head, which caused blurred vision and headache; before that he  had not had significant history of headaches.  The Veteran testified he got an early release from service ("early out") and did not report symptoms at the time of his discharge, but continued to suffer headaches for the first four years after discharge from service until he finally sought medical treatment in 1978.    

On review of the evidence above the Board finds the criteria for service connection for right ear hearing loss is not met.   Although the VA audiological examiner in November 2009 was unable to obtain a reliable audiometric score for rating purposes, the previous VA examiner in February 2009 obtained a satisfactory examination and provided a reasoned opinion that the right ear hearing loss was not related to service.  That opinion is not contradicted by any other medical opinion of record.

The Board notes at this point that the Veteran complained about the November 2009 audiological evaluation having been allegedly misrepresentative of the degree to which his hearing in the right ear is impaired.  However, service connection for the right ear was not denied because of level of hearing loss but rather because the STRs affirmatively demonstrated there was no significant right ear hearing loss during service; service connection was granted for the left ear because the STRs were silent in regard in regard to that ear and benefit of the doubt was resolved in favor of the Veteran.

Similarly, the Board finds the criteria for service connection for headaches are not met.  During service the Veteran was treated just twice for headaches (July 1973 and December 1973), but there is no indication either headache was related to head trauma; the headache in July 1973 was described as a headache around the temples, and the headache in December 1973 was described as headache on the right side associated with the right eye.  The STR is silent in regard to any treatment for head trauma (lacerations, concussion, etc.).  Finally, two different VA examining physicians opined, after review of the claims file and examination of the Veteran, that the Veteran's headaches are not related to service.  These opinions are not contradicted by any other medical opinion of record; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991). 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his statements to various medical providers, and correspondence by the Veteran and by his spouse.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, the Veteran's spouse can certainly provide an eyewitness account of the Veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
 
In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran's accounts of chronic right-ear hearing loss and chronic headaches since service are not credible.  The Veteran's testimony of chronic headaches beginning during service is inconsistent with his statements to medical providers and his correspondence to his Congressman in which he consistently cited headaches beginning after separation from service.  Further, the Veteran's testimony before the Board misrepresented his discharge from service as an "early out" resulting from the post-Vietnam force reduction, whereas the record clearly shows the Veteran was received a general discharge for unsuitability following a number of disciplinary infractions and a positive drug test.  Finally, the VA audiologist reported the Veteran as being uncooperative on examination.  For these reasons the Board assigns low probative value to the Veteran's statements.

In regard to the statement by the Veteran's wife, she simply reports the Veteran as having had hearing loss since service and having complained of headaches since service.   These statements, while credible, do not approximate the probative value of the contrary medical opinions cited above.

Although the Veteran has asserted his personal belief that his right-ear hearing loss and his headache disorder are related to service, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, competent and uncontroverted medical opinion of record states that neither of the claimed disabilities on appeal is related to service.

Finally the Board finds no indication that the Veteran's right ear SNHL was manifested to a compensable degree within the first year after his discharge from service, particularly since his hearing was documented to be normal at the time of separation.  The criteria for presumptive service connection under 38 C.F.R. § 3.309(a) are accordingly not met.

 Based on the evidence and analysis above the Board has concluded that the claimed right ear hearing loss and headache disorder are not etiologically related to service.  Accordingly, the claims must be denied.

Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

ORDER

Service connection for right ear hearing loss disability is denied.

Service connection for chronic headache disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


